EXHIBIT 99.3 STATEMENTS TO HOLDERS OF MERRILL LYNCH MUNICIPAL ABS, INC. PREREFUNDED MUNICIPAL CERTIFICATES, SERIES 2 AND SERIES 3, RELATING TO THE DISTRIBUTION DATES OF APRIL 1, 2, 2009. April 1, 2009 Merrill Lynch World Financial Center North Towers - 9th Floor 250 Vesey Street New York, NY 10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn: Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2009. Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2009 Edward Sisk Merrill Lynch World Financial Center 250 Vesey Street New York, New York 10281 Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 2 Edward: For the above referenced issues, the principal and interest information for April 1, 2009 is attached. All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 021433EL7.1 SERIES 2 CERTIFICATES Class Number Certificate Maturity Date CUSIP Number Certificate Rate Certificate Amount Interest Amount Due Principal Amount Due 23 10/1/2010 70252B BV4 3,140,000.00 * 24 10/1/2012 70252B BZ5 1,915,000.00 * RI 10/1/2012 70252B CA9 Variable Residual > TOTAL ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 April 1, 2009 Merrill Lynch World Financial Center North Towers - 9th Floor 250 Vesey Street New York, NY 10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn: Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on April 1, 2009. Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President April 1, 2009 Edward Sisk Merrill Lynch World Financial Center 250 Vesey Street New York, New York 10281 Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 Edward: For the above referenced issues, the principal and interest information for April 1, 2009 is attached. All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 678864MP3.1 SERIES3 CERTIFICATES Class Number Certificate Maturity Date CUSIP Number Certificate Rate Certificate Amount Interest Amount Due Principal Amount Due 24 10/1/2009 684503 UF0 6,085,000.00 * 170,380.00 25 10/1/2010 684503 UH6 5.60 6,410,000.00 * 26 10/1/2011 684503 UK9 5.70 6,750,000.00* 27 10/1/2012 684503 UM5 5.70 4,910,000.00 * RI 10/1/2012 684503 UN3 Variable Residual > TOTAL $24,185,392.00 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Underlying Bond-Orange County FLA Health Facilities 13.125%, 10/01/12 October 1, 2009 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series2 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2009.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2009 Edward Sisk Merrill Lynch World Financial Center 250 Vesey Street New York, NY 10281 Re:Merrill Lynch Municipal ABS, Inc Prerefunded Municipal Certificates Series 2. Edward: For the above referenced issues, the principal and interest information for October 1, 2009 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 021433EL7.1 SERIES 2 CERTIFICATES Class Number Certificate Maturity Date CUSIP Number Certificate Rate Certificate Amount Interest Amount Due Principal Amount Due 23 10/1/2010 70252B BV4 2,995,000.00 * 24 10/1/2012 70252B BZ5 1,915,000.00 * RI 10/1/2012 70252B CA9 Variable 25,891.00 Residual > TOTAL ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Pasco County FLA Health Facilities 13.125% 10/01/12 October 1, 2009 Merrill Lynch World Financial Center North Towers -9th Floor 250 Vesey Street New York, NY10281-1309 Attn Edward Sisk The Depository Trust Company 55 Water Street New York, NY 10004 Attn:Fran Vespa Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3 All: Pursuant to Section 4.03 of the Trust Agreement dated as of March 28, 1995, Deutsche Bank Trust Company Americas, as Trustee for the above-referenced bond issues, hereby notifies you of the debt service payments for each Series due on October 1, 2009.Attached is a payment schedule for each Series. If you have any questions, please feel free to call me at (212) 250-2268. Very truly yours, /s/ Teddy Banica Teddy Banica Assistant Vice President October 1, 2009 Edward Stasen Merrill Lynch World Financial Center 250 Vesey Street New York, NY 10281 Re:Merrill Lynch Municipal ABS, Inc. Prerefunded Municipal Certificates Series 3. Edward: For the above referenced issues, the principal and interest information for October 1, 2009 is attached.All other relevant information is as follows: Premium on Bonds None Trustee Fees Payable None Interest Shortfall on Bonds None Aggregate Shortfall on Bonds None Accrued Interest undistributed to holders None Accrued Principal undistributed to holders None Underlying Bonds on issues Attached Should you have any questions please call me at (212) 250-2268. Sincerely, /s/ Teddy Banica Teddy Banica Assistant Vice President Ctol 678864MP3.1 SERIES3 CERTIFICATES Class Number Certificate Maturity Date CUSIP Number Certificate Rate Certificate Amount Interest Amount Due Principal Amount Due 24 10/1/2009 684503 UF0 5,415,000.00 * 151,620.00 25 10/1/2010 684503 UH6 5.60 6,410,000.00 * 26 10/1/2011 684503 UK9 5.70 6,750,000.00* 27 10/1/2012 684503 UM5 5.70 4,910,000.00 * RI 10/1/2012 684503 UN3 Variable Residual > TOTAL $23,515,392.00 ****Please note thatpremium on bonds, trustee fees payable, interest shortfalls, aggregate shortfalls, accrued interest undistributed, and accrued principal undistributed are at zero. ****Underlying Bond-Orange County FLA Health Facilities 13.125%, 10/01/12
